TOWNSEND, Circuit Judge.
The merchandise in question differs from that considered and disposed of at this session of the court in Hirsch v. United States (C. C.) 141 Fed. 380, only in the fact *382that while the articles there under consideration were adapted to be used, and evidently were used, as ornaments and for trimmings, the merchandise herein consists, so far as this appeal is concerned, of what are known as “spangled crowns,” which constitute crowns for hats. It is therefore argued that they are not ejusdem generis with “fabrics, laces, embroidery, wearing apparel, ornaments, trimmings,” etc., under said paragraph 408. Act July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 189 [U. S. Comp. St. 1901, p. 1673]. They are, however, in any evenf, “articles composed wholly or in part of * * * spangles * * * made of gelatin, not specially provided for.” These articles are in a general way of the same character as the class of materials considered under paragraph 408, and, as the designation is more specific than the general catch-all provision in paragraph 450 (30 Stat. 193 [U. S. Comp. St. 1901, p. 1678]) for manufactures of gelatin, the decision of the Board of General Appraisers should be affirmed.